DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
I. Figures 1a, 2 and 4; drawn to a lifting device.
II. Figures 1b and 6, drawn to a lifting device including a platform with handles.
III. Figures 3A-3C, drawn to a lifting device with movable support members.
IV. Figure 5, drawn to a lifting device including a motor powered winch.
V. Figure 7, drawn to a lifting device including a controller.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  at least claim 1.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The species lack unity of invention because even though the inventions of these groups require the technical feature of a lifting device, this technical feature is not a special technical feature as it does US 2013/0240296 A1 to JLG Industries, Inc. (hereinafter “JLG”).
As per claim 1, JLG discloses a lifting device, comprising: a body (mast 14; figure 1); at least a first support member (left curved arm 1212; figure 1) and a second support member (right curved arm 1212; figure 1) associated with the body (the curved arms 1212 (left and right) are connected to (associated with) the mast connecting portion 1202 which supports the mast 14 as shown; figure 1; paragraph [0019]); a power source (a modular power pack (power source) may be used to activate a drive shaft; paragraph [0023]); a platform movable relative to the body between a first position and a second position (work platform 13 (platform) is movable on mast 14 (body) between a lowered position (first position) and a raised position (second position); paragraph [0018]), wherein the lifting device is configured to receive an object on the platform (the work platform 13 (platform) is configured to hold (receive) personnel (object); paragraph [0003]), and to raise or lower the object between the first position and the second position (any personnel received on the work platform 13 (platform) would be capable of being raised from the lowered position (first position) to the raised position (second position); figure 1; paragraphs [0018], [0025]); and a platform lifting mechanism associated with the platform (work platform 13 (platform) is secured to (associated with) a carriage 15, which comprises a hoist drum 4 and work drive gear box 8 (platform lifting mechanisms); figures 1-2; paragraph [0022]), configured to lift and lower the platform (work platform 13 (platform) is movable (configured to lift) between a lowered position and a raised position via carriage 15, which comprises hoist drum 4 and work drive gear box 8 (platform lifting mechanisms); figure 1; paragraphs [0018], [0022]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORGAN J MCCLURE whose telephone number is (571)270-0362.  The examiner can normally be reached on M-F 8:30am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 5712726856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MORGAN J MCCLURE/Examiner, Art Unit 3673   
/NICHOLAS F POLITO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        3/9/2021